Case: 19-11253    Date Filed: 08/11/2020   Page: 1 of 37



                                                                         [PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 19-11253
                           ________________________

                       D.C. Docket No. 7:17-cv-00085-HL



NILESH S. PATEL,

                                                               Plaintiff - Appellant,

                                       versus

LANIER COUNTY GEORGIA, et al.,

                                                                         Defendants,

JAMES SMITH,
Deputy Sheriff, Lanier County, Georgia, in his official and individual capacities,

                                                              Defendant - Appellee.

                           ________________________

                   Appeals from the United States District Court
                       for the Middle District of Georgia
                          ________________________

                                 (August 11, 2020)

Before MARTIN, NEWSOM, and JULIE CARNES, Circuit Judges.
              Case: 19-11253     Date Filed: 08/11/2020    Page: 2 of 37



NEWSOM, Circuit Judge:

      This case principally presents two constitutional questions arising out of a

deputy sheriff’s decision to place a pretrial detainee in an unventilated, un-air-

conditioned transport van on a hot autumn day. First, by placing the detainee in

the van—for a total of about two hours, half of that time alone and unsupervised—

did the officer use unconstitutionally excessive force? And second, by ignoring the

detainee’s resulting distress—which included unconsciousness, shaking, profuse

sweating, and labored breathing—did the officer exhibit deliberate indifference to

a serious medical need? The district court answered both questions in the negative

and granted summary judgment for the officer. We will affirm the district court’s

decision in part—albeit on different grounds—and reverse in part.

      We begin from the premises that exposure to uncomfortable heat is part and

parcel of life in the South and, accordingly, that not every “hot car” case will give

rise to a cognizable constitutional claim. Even so, viewing the facts of this

particular case in the light most favorable to our detainee—as we must, given the

procedural posture—we hold that the officer violated the Constitution in both

respects. And while we conclude that the law underlying the detainee’s excessive-

force claim was insufficiently “clearly established” to defeat the officer’s

entitlement to qualified immunity, we hold that the detainee’s deliberate-

indifference claim should have been allowed to proceed. We also hold that the


                                           2
                Case: 19-11253        Date Filed: 08/11/2020       Page: 3 of 37



district court erred in rejecting the detainee’s adjunct state-law claims on official-

immunity grounds.

                                                 I

                                                A

       Plaintiff Nilesh Patel and defendant Deputy James Smith present

dramatically different versions of the events underlying this appeal. Of course,

when “reviewing a district court’s grant of summary judgment, we view all the

evidence and draw all reasonable inferences in the light most favorable to the non-

moving party,” Caldwell v. Warden, FCI Talladega, 748 F.3d 1090, 1098 (11th

Cir. 2014), and affirm only if the evidence “presents no genuine issue of material

fact and compels judgment as a matter of law in favor of the moving party.” Id.

(quoting Owusu-Ansah v. Coca-Cola Co., 715 F.3d 1306, 1307 (11th Cir. 2013)).

Accordingly, because the district court granted summary judgment for Deputy

Smith over Patel’s opposition, we take the facts here in the light most favorable to

Patel, and we draw all reasonable inferences in his favor.1




1
  Despite this elementary principle of summary-judgment practice, Deputy Smith’s brief to us
largely forges its own narrative, retelling events from his perspective. See, e.g., Br. of Appellee
at 4–12. Let us reiterate at the outset that we expect the lawyers and litigants who appear before
us to account for procedural posture and settled standards of appellate review. A party who
prevails on a motion to dismiss or a summary-judgment motion is certainly free to alert us to his
disagreement with his opponent’s factual recitation. But when it comes to arguing the merits, he
should not—may not—rely on his own factual story. Rather, he should—must—accept his
opponent’s story and convince us that he is nonetheless entitled to prevail as a matter of law.

                                                 3
              Case: 19-11253     Date Filed: 08/11/2020   Page: 4 of 37



      In 2014, Patel pleaded guilty in Georgia state court to gambling- and tax-

related offenses and, as a result, was sentenced to five years’ probation and

required to forfeit a store that he had owned—Live Oak Liquors. A couple of

years later, Patel was arrested on charges that he had stolen or damaged previously

forfeited property from Live Oak Liquors. Although the warrant for Patel’s arrest

was issued in Lanier County, Georgia, he was held in a jail in the adjacent Cook

County because Lanier County’s facilities were too small to house all of its

detainees.

      On October 4, 2016, Deputy Smith was tasked with transporting Patel from

Cook County to Lanier County for a bond hearing in connection with his arrest.

Deputy Smith initially placed Patel in a transport van and drove him from the Cook

County jail to the Lanier County courthouse, without incident. Patel was granted

bond at the hearing, but he couldn’t post it immediately, so Deputy Smith loaded

him back into the van and returned him to the Cook County jail—again, without

incident. A friend posted Patel’s bond shortly after he arrived back at the Cook

County jail, so Deputy Smith put Patel back into the van to return him to Lanier

County—this time to the Lanier County Sheriff’s Office—to complete some

release-related paperwork.

      Along the way, Deputy Smith had to make a stop in Lowndes County to

pick up Brittney Grant, another pretrial detainee who was being taken to Lanier


                                          4
              Case: 19-11253     Date Filed: 08/11/2020    Page: 5 of 37



County to be released on bond. When Deputy Smith reached the Lowndes County

jail, he parked in a sally port—described here as “a metal garage attached to the

jail with large steel doors on both ends.” The outside temperature that day was at

least 85 degrees Fahrenheit, and although the port provided some shade to the van,

the port’s doors were closed, resulting in “very hot” conditions within the port

generally and, more to the point, inside the van. Deputy Smith left Patel in the van

for almost an hour—without any fan or air conditioning running—while he went

inside to retrieve Grant.

      When Deputy Smith returned to the van escorting Grant, he “banged on the

window” several times, asking if Patel was “okay in there.” Having received no

response, Deputy Smith opened the rear doors of the van to find Patel lying

unconscious on the floor, sweating and hyperventilating. By performing a

“sternum rub,” Deputy Smith was able to rouse Patel, who then told Smith that he

had passed out from heat and asked for some water. Deputy Smith told Patel that

he would get him “some water on the way back to Lanier County,” assisted Patel

back onto the bench in the back of the van, got into the driver’s seat, and headed

for Lanier County. It is undisputed that once Deputy Smith cranked the van, a

ventilation fan circulated some air in the middle section, where Grant was seated.

But Grant testified that the fan didn’t “move very much air at all” and, further, that

because of a metal screen separating the middle section of the van from the rear


                                          5
               Case: 19-11253       Date Filed: 08/11/2020       Page: 6 of 37



section—where Patel was detained—she didn’t “believe any air could circulate

into the back area.” Grant also explained that although she “could hear the air

conditioner running in the front section of the van,” because of “a solid plexiglass

screen between the driver and the back of the van . . . no cool air made it into the

prisoner area of the van.”

       During the drive to Lanier County, Patel again fell from the bench to the

floor of the van, where he remained—unconscious, hyperventilating, and with

mucus and saliva running from his nose and mouth—until Deputy Smith again

roused him upon their arrival. Deputy Smith never stopped for water, as he had

promised. 2 By the time they arrived in Lanier County, Patel had been in the back

of the van for more than two hours.

       At the Lanier County Sheriff’s Office, Deputy Smith again roused Patel and

helped him to his feet, and Patel immediately got a drink from a water fountain.

Patel then waited in a holding room where he continued to show signs of distress—

he was shaking and sweating profusely, he had mucus running from his nose, he




2
 Deputy Smith admits that Patel asked for water but asserts that he later declined when Smith
offered to get some. That assertion, though, is hard to reconcile with Grant’s and Patel’s
accounts. Grant testified that Deputy Smith said he would get water along the way but never did
and that Smith never brought any water in response to Patel’s request, and she never mentioned
anything about Patel declining water. For his part, Patel remembered asking for water, but not
whether he went on to decline it. A reasonable jury could conclude that Patel never declined an
offer of water from Deputy Smith.

                                               6
                Case: 19-11253        Date Filed: 08/11/2020       Page: 7 of 37



was still hyperventilating, and he was having noticeable difficulty speaking. Many

of the events at the Sheriff’s Office were captured on a security camera.3

       When Deputy Smith entered the holding room with the bond paperwork,

Patel requested an ambulance. After initially objecting—“[W]hat do you need an

ambulance for? You’re being released.”—Deputy Smith complied. When

paramedics arrived, they transported Patel to a local hospital, where he was

diagnosed with heat exhaustion, heat syncope, and panic attack.

                                                B

       Patel sued Deputy Smith—along with other defendants, since voluntarily

dismissed—claiming that Smith had violated the Fourteenth Amendment in two

ways: (1) by using unconstitutionally excessive force when he placed Patel in an

unventilated, un-air-conditioned transport van and kept him there for an

unreasonable amount of time; and (2) by exhibiting deliberate indifference when

he recklessly disregarded Patel’s serious medical needs.4 Patel also brought state-


3
 Based on the security-camera footage, Patel’s expert Dr. Reginald Nesbitt testified that he
needed medical attention to reduce the risk that his condition would progress to heat stroke.
4
  Patel also claimed that Deputy Smith had violated his rights under the Fourth Amendment, but
as a pretrial detainee, his rights—if any—under the Fourth Amendment are unclear. “Although
some courts have extended Fourth Amendment protections into the pretrial detention phase,
‘[n]either [this Court] nor the Supreme Court has decided whether the Fourth Amendment
continues to provide individuals with protection from excessive force beyond the point at which
an arrest ends and pretrial detention begins.’” Piazza v. Jefferson Cty., 923 F.3d 947, 952 n.6
(11th Cir. 2019) (alterations in original) (citation omitted) (quoting J W ex rel. Williams v.
Birmingham Bd. of Educ., 904 F.3d 1248, 1259 (11th Cir. 2018)). We needn’t address Patel’s
Fourth Amendment claims, because for reasons we’ll explain, they would effectively merge into
Patel’s Fourteenth Amendment claims, in any event.

                                                7
              Case: 19-11253    Date Filed: 08/11/2020    Page: 8 of 37



law claims, including—as relevant to this appeal—allegations of negligence and

intentional infliction of emotional distress. Deputy Smith moved for summary

judgment, challenging Patel’s claims on the merits and claiming entitlement to

qualified immunity with respect to Patel’s federal constitutional claims and official

immunity with respect to his state-law claims. The district court granted the

motion, concluding that Deputy Smith hadn’t violated the Constitution and that

official immunity barred Patel’s negligence and intentional-infliction of emotional

distress claims.

      This is Patel’s appeal. We will begin by analyzing Patel’s constitutional

claims, and then move to his state-law claims.

                                         II

      Patel’s two Fourteenth Amendment claims—alleging excessive force and

deliberate indifference to a serious medical need—are both subject to the doctrine

of qualified immunity, which bars many damages actions against government

officials. “An officer asserting a qualified-immunity defense bears the initial

burden of showing that he was ‘acting within his discretionary authority.’” Piazza

v. Jefferson Cty., 923 F.3d 947, 951 (11th Cir. 2019) (quoting Skop v. City of

Atlanta, 485 F.3d 1130, 1136 (11th Cir. 2007)). The district court here held that

Deputy Smith was acting in the scope of his discretionary authority, and Patel

hasn’t challenged that determination on appeal. Accordingly, Patel bears the


                                          8
                Case: 19-11253       Date Filed: 08/11/2020      Page: 9 of 37



burden to show not only (1) that Deputy Smith “violated a constitutional right” but

also (2) that “this right was clearly established at the time of the alleged violation.”

Caldwell, 748 F.3d at 1099 (internal quotation marks omitted) (quoting Holloman

ex rel. Holloman v. Harland, 370 F.3d 1252, 1264 (11th Cir. 2004)). 5 We will

apply this framework to both of Patel’s constitutional claims, beginning with

excessive force.

                                               A

                                               1

       Prior to Kingsley v. Hendrickson, 576 U.S. 389 (2015), we had held that “[a]

claim of excessive force under the Fourteenth Amendment [was] analyzed as if it

were an excessive-force claim under the Eighth Amendment” and, therefore, that a

“use of force against a pretrial detainee [was] excessive under the Fourteenth

Amendment if it ‘shock[ed] the conscience’” or was “applied maliciously and

sadistically to cause harm.” Fennell v. Gilstrap, 559 F.3d 1212, 1216 n.5, 1217

(11th Cir. 2009) (quotation omitted). In Kingsley, though, the Supreme Court

clarified that the Eighth Amendment’s malicious-and-sadistic standard—which

applies to incarcerated prisoners—does not extend to pretrial detainees. 576 U.S.

at 400–01. Instead, the Court held that a pretrial detainee’s Fourteenth


5
 “Only cases from the United States Supreme Court, this Court, and the highest state court under
which the claim arose can clearly establish the law in our Circuit.” Caldwell, 748 F.3d at 1102
n.14.

                                               9
             Case: 19-11253     Date Filed: 08/11/2020   Page: 10 of 37



Amendment excessive-force claim is governed by a rule of “objective

reasonableness.” Id. at 396–97 (“[A] pretrial detainee must show only that the

force purposely or knowingly used against him was objectively unreasonable.”).

      By adopting an objective-reasonableness criterion, the Kingsley Court

indicated a connection between the Fourteenth Amendment’s excessive-force

standard and the Fourth Amendment’s standard, rather than the Eighth

Amendment’s. Id. at 397 (quoting Graham v. Connor, 490 U.S. 386, 396 (1989),

the seminal Fourth Amendment excessive-force case, for the proposition that

“objective reasonableness turns on the ‘facts and circumstances of each particular

case’”). We expressly adopted this understanding of Kingsley in Piazza v.

Jefferson County: “[I]nasmuch as it entails an inquiry into the objective

reasonableness of the officers’ actions,” we summarized, “the Fourteenth

Amendment standard has come to resemble the test that governs excessive-force

claims brought by arrestees under the Fourth Amendment.” 923 F.3d at 952–53.

      Notwithstanding Kingsley, the district court here pointedly distinguished

Fourth Amendment precedent, citing our pre-Kingsley cases for the proposition

that “[t]he standard for showing excessive force in violation of the Fourteenth

Amendment . . . is higher than that required to show excessive force in violation of

the Fourth Amendment.” Fennell, 559 F.3d at 1217. But as we clarified in

Piazza—which came down after the district court here issued its decision—that’s


                                         10
                Case: 19-11253       Date Filed: 08/11/2020        Page: 11 of 37



no longer true. After Kingsley, the Fourteenth Amendment’s standard is analogous

to the Fourth Amendment’s. Had the district court applied the correct standard—

Kingsley’s Fourth-Amendment-like objective-reasonableness test, informed by

several contextual considerations—we think it would have concluded, as we do,

that Deputy Smith violated Patel’s Fourteenth Amendment right to be free from

excessive force.6

       We haven’t directly confronted a “hot car” case before now, but variations

of this fact pattern are understandably common. To try to bring clarity to the law

governing such circumstances, we’ll identify the considerations that inform our

decision, but we can’t hope to lay down a neat rule; as the Supreme Court has

explained—for better or worse—“objective reasonableness turns on the ‘facts and

circumstances of each particular case.’” Kingsley, 576 U.S. at 397 (quoting

Graham, 490 U.S. at 396). By way of elaboration, the Kingsley Court offered the




6
 The district court seemed to think that Patel’s claim couldn’t be properly analyzed as an
excessive-force claim because it looked more like a conditions-of-confinement claim. Perhaps it
could be either. But Patel pleaded an excessive-force claim, and we think that placing and
holding a detainee in a hot, unventilated, un-air-conditioned van for transport between jails can
be understood as an application of force—and can thus be analyzed under Kingsley—even if it
might also have been pleaded (and analyzed) as a conditions-of-confinement claim. In any
event, the district court also refused to evaluate Patel’s claim as a challenge to his conditions of
confinement on the ground that a court “may not infer claims other than those that plainly appear
on the face of the complaint . . . .” Patel v. Lanier Cty., No. 7:17-CV-85 (HL), 2019 WL
1429231, at *6 (M.D. Ga. Mar. 29, 2019) (quoting GJR Investments, Inc. v. County of Escambia,
132 F.3d 1359, 1369 (11th Cir. 1998)).

                                                11
              Case: 19-11253    Date Filed: 08/11/2020    Page: 12 of 37



following list of relevant considerations, which it said were not meant “to be

exclusive”:

      Considerations such as the following may bear on the reasonableness
      or unreasonableness of the force used: [1] the relationship between the
      need for the use of force and the amount of force used; [2] the extent
      of the plaintiff's injury; [3] any effort made by the officer to temper or
      to limit the amount of force; [4] the severity of the security problem at
      issue; [5] the threat reasonably perceived by the officer; and [6]
      whether the plaintiff was actively resisting.
Id. We will consider the Kingsley factors in turn and explain how they apply here.

      First and foremost, Kingsley directs us to weigh “the relationship between

the need for the use of force and the amount of force used.” Id. Let’s initially

consider the “amount” side of the ledger. Whenever the force used against a

pretrial detainee consists in his subjection to hazardous conditions, the “amount of

force used” is a function of two component factors—(1) the severity of those

conditions and (2) the duration of his subjection to them. These two considerations

combine to create a sliding scale: The more severe the conditions, the shorter the

detention need be before it amounts to excessive force—and vice versa. Now, how

about “need”? In cases involving pretrial detainees, there is always (by definition)

some need to detain, at least until a judge authorizes a release. But, it seems to us,

the need for detention in relatively harsh conditions depends both on the threat that

the detainee poses and on the feasibility of alternative means of holding him.

Again, a sliding scale: Detention in harsher conditions may be justified where


                                          12
               Case: 19-11253        Date Filed: 08/11/2020       Page: 13 of 37



alternative modes of detention are not readily available, especially if the detainee

poses a heightened risk of danger to police or the public; by contrast, where the

detainee poses no particular risk or where an alternative is at hand, the “need” for

harsher modes of detention dissipates.

       Here, Patel was kept in a hot transport van—without any ventilation or air

conditioning—for a period of approximately two hours. While those facts alone

don’t entitle Patel to a trial on his excessive-force claim, we note that detentions of

comparable duration and severity have been held to create jury questions. 7


7
  Courts considering excessive-force claims arising from detention in extreme temperatures have
treated duration as an important factor. See, e.g., Hayenga v. Garth, No. 18-cv-02038-KLM,
2019 WL 2471086, at *8 (D. Colo. June 13, 2019) (“Here, Plaintiff has entirely omitted how
long he believes he was detained in the hot police car, which is an essential element to be taken
into consideration in connection with his excessive force claim. Without alleging such
information, Plaintiff cannot demonstrate that the force used was objectively unreasonable.”).
Detentions in potentially dangerous ambient temperatures for less than 30 minutes have
generally been treated as reasonable as a matter of law, while detentions lasting multiple hours
usually present fact questions. Compare Burchett v. Kiefer, 310 F.3d 937, 945 (6th Cir. 2002)
(holding that detaining the plaintiff in a police car in 90 degree heat for three hours created a
triable issue of excessive force), with Esmont v. City of New York, 371 F. Supp. 2d 202, 214
(E.D.N.Y. 2005) (granting summary judgment to the defendants and holding that leaving the
plaintiff in a squad car for 10 minutes was not excessive force). See also Smith v. Doe, No. 6:17-
cv-799-Orl-37TBS, 2017 WL 2464126, at *3–*4 (M.D. Fla. June 7, 2017) (collecting cases).
The few intermediate examples—all involving detentions of about an hour—have also been held
to create jury questions. See, e.g., Wilcomb v. City of Houston, No. H–17–1866, 2018 WL
925081, at *1, *4–*5 (S.D. Tex. Feb. 16, 2018) (holding that leaving an arrestee “outside in
unobstructed sunlight for an hour and twenty minutes while the temperature averaged 100.4
degrees Fahrenheit with a heat index of 106.3 degrees Fahrenheit” was a sufficient allegation of
excessive force). Of course, there are no hard-and-fast rules; courts must take duration into
account on a case-by-case basis. See Dukes v. Deaton, 852 F.3d 1035, 1042 (11th Cir. 2017)
(“Whether an officer’s actions are objectively reasonable is a function of the facts and
circumstances confronting them, without regard to their underlying intent or motivation.”
(quotation marks omitted)). Although many of these “hot car” cases arose under the Fourth
Amendment, the same basic standard applies post-Kingsley (as we have explained) to excessive-
force claims brought under the Fourteenth Amendment.

                                               13
             Case: 19-11253     Date Filed: 08/11/2020    Page: 14 of 37



Moreover, for nearly half of Patel’s detention—the 55 minutes during which he

was left unattended in the sally port—Deputy Smith presumably could have moved

him inside the Lowndes County jail while he made arrangements to transport

Grant. Hence, it seems to us that a significant fraction of the force applied to Patel

was not just harsh but also unnecessary.

      Second, the “extent of the plaintiff’s injury.” We don’t think the Kingsley

Court meant to suggest that unforeseeable injuries can transform a reasonable

application of force into an excessive one. Cf. Wilkins v. Gaddy, 559 U.S. 34, 34

(2010) (instructing lower courts “to decide [Eighth Amendment] excessive force

claims based on the nature of the force rather than the extent of the injury”). But

resulting injuries can be an indicator, however imperfect, of the severity of the

force that caused them. Cf. McCottrell v. White, 933 F.3d 651, 664 (7th Cir. 2019)

(“The extent of injury is relevant to the Eighth Amendment inquiry because it

provides some indication of the amount of force applied, and because it may

suggest whether the use of force was plausibly necessary in a particular

situation . . . .”). Patel was diagnosed with heat exhaustion and related ailments as

a result of being locked in the hot transport van. These injuries, while not

permanent, are suggestive of the harshness of the force applied against him.

      Third, the “effort made by the officer to temper or to limit the amount of

force.” Kingsley, 576 U.S. at 397. What steps could Deputy Smith have taken to


                                           14
             Case: 19-11253      Date Filed: 08/11/2020   Page: 15 of 37



ameliorate Patel’s situation? Most obviously, he could have turned on the van’s

ventilation fans or, perhaps, cracked any windows that might have allowed air into

the prisoner compartment—but he didn’t. Other courts considering similar

circumstances have noted the presence or absence of ventilation or air conditioning

as an important factor. See, e.g., Burchett v. Kiefer, 310 F.3d 937, 945 (6th Cir.

2002) (faulting officers because they “could have left the windows slightly open,

for example, or utilized the car’s cooling or ventilation devices” but failed to do

so). As already noted, Deputy Smith could also have taken Patel inside the

Lowndes County jail—but again, he didn’t. So far as we can tell, Deputy Smith

didn’t make “any effort . . . to temper or to limit” Patel’s situation. Worse, for

much of the time, he left Patel alone—rendering any mitigation impossible, no

matter how obvious the need for relief might have become.

      Finally—we’ll take Kingsley’s fourth, fifth, and sixth factors together—there

is no evidence to indicate that Deputy Smith faced any “security problem,” that he

“reasonably perceived” any “threat,” or that Patel “was actively resisting.” Id. By

all accounts, Patel never resisted Deputy Smith at all—and, indeed, as a result of

Smith’s neglect, Patel was, for much of the time, physically incapable of mounting

any resistance.

      Although Kingsley’s list isn’t “exclusive,” its factors suffice to resolve the

constitutional question here. Construing the facts and accompanying inferences in


                                          15
              Case: 19-11253     Date Filed: 08/11/2020   Page: 16 of 37



his favor, the Kingsley factors tilt decisively toward Patel. Accordingly, we

conclude that in the particular circumstances of this case, Patel’s detention and

transport were “more severe than [was] necessary to . . . achieve a permissible

governmental objective.” Piazza, 923 F.3d at 952. Because the force Deputy

Smith applied was not “objectively reasonable,” it violated Patel’s Fourteenth

Amendment rights.

                                           2

      That’s the good news for Patel on excessive force. Now the bad: Although

we conclude that Deputy Smith violated Patel’s constitutional rights, we cannot

say that the underlying law applicable to Patel’s excessive-force claim was

sufficiently “clearly established” to defeat qualified immunity. Before explaining

why, we must first address Patel’s threshold contention that, in the context of a

Fourteenth Amendment excessive-force claim, he doesn’t have to show a clearly

established right.

                                           a

      The usual rule in a qualified-immunity case is that, in addition to proving a

constitutional violation, the plaintiff must demonstrate that the law underlying his

claim was “clearly established” at the time of the incident in question. See

Kingsley, 576 U.S. at 400 (quotation omitted). It is true, as Patel says, that in

Johnson v. Breeden, 280 F.3d 1308, 1321–22 (11th Cir. 2002), and Fennell, 559


                                          16
              Case: 19-11253     Date Filed: 08/11/2020    Page: 17 of 37
F.3d at 1216–17, we articulated a sui generis exception to that general rule for

Eighth and Fourteenth Amendment excessive-force claims. But that exception was

justified only by an idiosyncrasy of those claims—an idiosyncrasy that, with

respect to those arising under the Fourteenth Amendment, Kingsley eliminated. As

a result, Patel can no longer rely on our previous holdings but, rather, must prove

that his right not to be subjected to prolonged detention in the hot transport van

was clearly established. Let us explain.

      In Fennell, we held that “[f]or claims of excessive force in violation of the

Eighth or Fourteenth Amendments, . . . a plaintiff can overcome a defense of

qualified immunity by showing only the first prong, that his Eighth or Fourteenth

Amendment rights have been violated.” 559 F.3d at 1216–17 (citing Johnson, 280
F.3d at 1321–22). That exception made sense, we said, “because, for an excessive-

force violation of the Eighth or Fourteenth Amendments, ‘the subjective element

required to establish it is so extreme that every conceivable set of circumstances in

which this constitutional violation occurs is clearly established to be a violation of

the Constitution . . . .’” Fennell, 559 F.3d at 1217 (alteration in original) (quoting

Johnson, 280 F.3d at 1321–22).

      Normally, of course, such a square holding would bind us. “We are bound

to follow a prior panel or en banc holding, except where that holding has been

overruled or undermined to the point of abrogation by a subsequent en banc or


                                           17
                Case: 19-11253        Date Filed: 08/11/2020        Page: 18 of 37



Supreme Court decision.” Chambers v. Thompson, 150 F.3d 1324, 1326 (11th Cir.

1998). Here, however, it’s clear to us that the Johnson/Fennel exception can’t

survive Kingsley, which “is clearly on point and has undermined [those decisions]

to the point of abrogation.” United States v. Archer, 531 F.3d 1347, 1352 (11th

Cir. 2008). The Johnson/Fennel exception rested entirely on the “extreme”

subjective-intent element of Eighth and (then) Fourteenth Amendment excessive-

force claims. Kingsley, though, expressly eliminated any subjective element for

such claims arising under the Fourteenth Amendment—at least as to the

excessiveness of the force. 576 U.S. at 395 (holding “that the relevant standard is

objective not subjective” and, accordingly, that “the defendant’s state of mind is

not a matter that a plaintiff is required to prove”). 8 In so doing, the Supreme Court

likewise eliminated the justification for the Johnson/Fennel exception itself—

8
  Of course, the application of force must itself be intentional, or at least reckless. Kingsley, 576
U.S. at 396 (“[I]f an officer’s Taser goes off by accident or if an officer unintentionally trips and
falls on a detainee, causing him harm, the pretrial detainee cannot prevail on an excessive force
claim.”). But a subjective inquiry as to the application of force doesn’t help to justify the
Johnson/Fennel rule, which is based on a subjective standard “so extreme that every conceivable
set of circumstances in which this constitutional violation occurs is clearly established to be a
violation of the Constitution.” Fennell, 559 F.3d at 1217 (internal quotation marks and citation
omitted). Plainly, not every intentional use of force can be so described. Indeed, intentionality
(or possibly recklessness) as to the application of force is an element of an excessive-force claim
even in the Fourth Amendment context. See Kingsley, 576 U.S. at 401 (indicating that in the
Fourth Amendment context the Court has required a showing of “intent to commit the acts in
question” rather than a showing of “subjective intent” as “to whether the force intentionally used
was ‘excessive’” (citing Cty. of Sacramento v. Lewis, 523 U.S. 833, 854 & n.13 (1998))); id. at
396 (hinting that as to intent to commit the acts in question “recklessness in some cases might
suffice as a standard for imposing liability” for Fourth Amendment violations (citing Lewis, 523
U.S. at 849)).



                                                 18
              Case: 19-11253     Date Filed: 08/11/2020    Page: 19 of 37



effectively undermining that special rule “to the point of abrogation,” at least as to

Fourteenth Amendment excessive-force claims. See Archer, 531 F.3d at 1352.

And if that weren’t enough, the Kingsley Court expressly acknowledged that the

clearly-established prong of the qualified-immunity inquiry would govern such

claims. See 576 U.S. at 400 (“Additionally, an officer enjoys qualified immunity

and is not liable for excessive force unless he has violated a ‘clearly established’

right . . . .” (quotation omitted)). As a result, although the Johnson/Fennel

exception continues to apply to Eighth Amendment claims, we must abandon it as

applied in the Fourteenth Amendment context.

                                           b

      Applying the ordinary qualified-immunity framework, we conclude that

Patel’s constitutional rights here were not clearly established at the time of his

transport between Cook, Lowndes, and Lanier Counties. A right is clearly

established when “the state of the law g[ives] the [defendants] fair warning that

their alleged conduct [is] unconstitutional.” Caldwell, 748 F.3d at 1102 (second

alteration in original) (quoting Cottone v. Jenne, 326 F.3d 1352, 1359 (11th Cir.

2003)). “There are various ways to evaluate whether a right is clearly established”:

      First, the plaintiff can point to a materially similar case decided at the
      time of the relevant conduct by the Supreme Court, the Eleventh
      Circuit, or the relevant state supreme court. . . . The prior case law
      need not be directly on point, but existing precedent must have placed
      the statutory or constitutional question beyond debate. Second, the
      plaintiff can identify a broader, clearly established principle that
                                          19
               Case: 19-11253       Date Filed: 08/11/2020       Page: 20 of 37



       should govern the novel facts of the situation. Third, the plaintiff can
       show that the conduct at issue so obviously violated the Constitution
       that prior case law is unnecessary.
J W ex rel. Williams v. Birmingham Bd. of Educ., 904 F.3d 1248, 1259–60 (11th

Cir. 2018) (internal quotation marks and citations omitted). At the time of the

constitutional violation here, there existed no clearly established law that could

have given Deputy Smith fair notice that confining Patel as he did amounted to

excessive force.

       For starters, Patel can point to no “materially similar case.” Id. The closest,

it seems to us, is Danley v. Allen, which held that “subjecting a prisoner to special

confinement that causes him to suffer increased effects of environmental

conditions—[t]here . . . pepper spray lingering in the air and on him—can

constitute excessive force.” 540 F.3d 1298, 1308 (11th Cir. 2008), overruled in

part on other grounds as recognized by Randall v. Scott, 610 F.3d 701 (11th Cir.

2010). 9 But the force used against Danley was altogether different from the force

used against Patel. Danley was left to stew in pepper-spray vapor in a poorly

ventilated cell, and although he was released from the fumes and allowed a quick

shower after 20 minutes—less time than the two hours that Patel was left in the



9
  “This circumstance is to be distinguished from environmental conditions that generally affect
the inmates in the jail, which are analyzed as conditions of confinement claims.” Danley, 540
F.3d at 1309.



                                               20
              Case: 19-11253     Date Filed: 08/11/2020    Page: 21 of 37



van—his shower, we emphasized, “did not permit him adequate time for effective

decontamination.” 540 F.3d at 1304, 10. Because the jailers took only this

“inadequate measure to ameliorate the effects” of their use of force, we explained,

Danley ultimately spent “a total of twelve to thirteen hours of suffering” in jail

without ever being able to fully cleanse himself of the pepper-spray residue. Id. at

1305, 10. In any event, our holding that the pepper-spray incident in Danley was

unconstitutional didn’t give Deputy Smith fair notice that his treatment of Patel

was excessive. Although our precedent clearly establishes that environmental

conditions can amount to excessive force in violation of the Fourteenth

Amendment, our previous cases would not have put Deputy Smith on notice that

the particular conditions he caused were sufficiently harsh.

      We note that Danley cites Burchett—a Sixth Circuit case with facts quite

similar to this one—for the proposition “that confining . . . an arrestee, in a ‘police

car with the windows rolled up in ninety degree heat for three hours constituted

excessive force’ in violation of the Fourth Amendment.” 540 F.3d at 1309

(quoting Burchett, 310 F.3d at 945). But a mere citation to an out-of-circuit

decision—even with approval, and even with an accompanying factual précis—

cannot clearly establish the law for qualified-immunity purposes. See Caldwell,
748 F.3d at 1102 n.14 (“Only cases from the United States Supreme Court, this

Court, and the highest state court under which the claim arose can clearly establish


                                          21
             Case: 19-11253      Date Filed: 08/11/2020   Page: 22 of 37



the law in our Circuit.”); cf. also Jones v. Cannon, 174 F.3d 1271, 1288 n.11 (11th

Cir. 1999) (“[D]icta cannot clearly establish the law for qualified immunity

purposes.” (citing Hamilton v. Cannon, 80 F.3d 1525, 1530 (11th Cir.1996))).

      Moreover, and in any event, even if Burchett—or Danley’s citation of it—

could clearly establish the law in general, it wouldn’t clearly establish that Deputy

Smith’s particular conduct violated Patel’s constitutional rights. The detention in

Burchett was both (1) somewhat longer—three hours with no ventilation, as

compared to two hours here, less than half of which was wholly unventilated—and

(2) somewhat more severe—a 90 degree ambient temperature, as compared to 85

degrees. 310 F.3d at 940. Close, but not close enough—because all agree that

confining a pretrial detainee in a hot vehicle for just a short time wouldn’t be

unreasonable, law-enforcement officials need some leeway in this area.

Accordingly, we will not impute notice in a hot-car case unless the analogy to

preexisting case law is clear.

      Nor, we think, does any “broad[] . . . legal principle” laid down in any

controlling case clearly establish that Deputy Smith’s application of force was

excessive. J W, 904 F.3d at 1259. Although Kingsley established that all

objectively unreasonable applications of force against pretrial detainees violate the

Fourteenth Amendment, 576 U.S. at 396–97, confining a prisoner in a hot transport

van, even for a couple of hours, is not so obviously unreasonable that Deputy


                                          22
             Case: 19-11253      Date Filed: 08/11/2020   Page: 23 of 37



Smith should have known better in the absence of case law more closely on point.

Patel doesn’t point to any other case that established “a broad[], clearly established

principle that should govern the novel facts of the situation,” J W, 904 F.3d at

1259, and we aren’t aware of any.

      Nor, finally, was Deputy Smith’s conduct so egregious “that prior case law

is unnecessary” to establish a clear violation of the Fourteenth Amendment. Id. at

1260. Although Patel’s detention and transport were no doubt exceedingly

uncomfortable—and as it turns out, dangerous—Deputy Smith’s conduct was not

akin to those instances “so far beyond the hazy border between excessive and

acceptable force that [the officer] had to know he was violating the Constitution

even without caselaw on point.” Lee v. Ferraro, 284 F.3d 1188, 1190–91, 1199

(11th Cir. 2002) (alteration in original) (quotation omitted) (identifying a violation

of a clearly established constitutional right despite a dearth of relevant case law

where an officer stopped the plaintiff for honking her horn, excoriated her in

profane and racially incendiary terms, pulled her from her car, frisked her, and

slammed her head against the trunk, all without any resistance on her part).

      Having exhausted all alternatives and found nothing in the then-existing law

that would have given Deputy Smith fair notice that his particular conduct

amounted to excessive force in violation of the Fourteenth Amendment, we are

constrained to conclude that he is protected by qualified immunity as to Patel’s


                                          23
              Case: 19-11253     Date Filed: 08/11/2020   Page: 24 of 37



first claim. We therefore affirm the district court’s grant of summary judgment on

this point, albeit on different grounds.

                                           B

      We turn, then, to Patel’s allegation that Deputy Smith exhibited deliberate

indifference, in violation of the Fourteenth Amendment, by failing to provide

medical care in response to his serious medical need. This claim, of course, is

subject to the same two-step qualified-immunity analysis that governed Patel’s

excessive-force claim. We will consider the two prongs in turn.

                                           1

      The basic standards governing Patel’s Fourteenth Amendment deliberate-

indifference claim are uncontested and, here, are “identical to those under the

Eighth.” Goebert v. Lee Cty., 510 F.3d 1312, 1326 (11th Cir. 2007). Patel bears

the burden of proving (1) that he had an objectively “serious medical need,” (2)

that Deputy Smith acted with subjective “deliberate indifference to [that] serious

medical need,” and (3) that he suffered an “injury . . . caused by [Deputy Smith’s]

wrongful conduct.” Id. “A serious medical need is ‘one that has been diagnosed

by a physician as mandating treatment or one that is so obvious that even a lay

person would easily recognize the necessity for a doctor’s attention,’” Taylor v.

Hughes, 920 F.3d 729, 733 (11th Cir. 2019) (quotation omitted), and, in either

instance, “that, if left unattended, poses a substantial risk of serious harm,” Mann


                                           24
               Case: 19-11253       Date Filed: 08/11/2020       Page: 25 of 37



v. Taser Int’l, Inc., 588 F.3d 1291, 1307 (11th Cir. 2009) (quoting Farrow v. West,

320 F.3d 1235, 1243 (11th Cir. 2003)). A defendant is deliberately indifferent to a

plaintiff’s serious medical need when he “(1) ha[s] subjective knowledge of a risk

of serious harm; (2) disregard[s] that risk; and (3) act[s] with more than gross

negligence.” Harper v. Lawrence Cty., 592 F.3d 1227, 1234 (11th Cir. 2010).10

       Patel argues that he suffered from a serious medical need during his

transport between Cook, Lowndes, and Lanier Counties and that Deputy Smith was

deliberately indifferent to it. In rejecting this claim, the district court said that

Patel “fail[ed] to cite to any case law or evidence to support his contention that his

unresponsiveness . . . was an objectively serious medical need.”

       We disagree. Taking the facts in the light most favorable to Patel, there was

ample evidence. Grant testified that when she was brought to the van, Patel was

“lying unconscious on the floor of the van” and “breathing very fast,” that no fan


10
   We pause briefly to flag a tension within our precedent regarding the minimum standard for
culpability under the deliberate-indifference standard. Although we have repeatedly noted that
“a claim of deliberate indifference requires proof of more than gross negligence,” e.g., Townsend
v. Jefferson Cty., 601 F.3d 1152, 1158 (11th Cir. 2010) (emphasis added), another line of our
cases favors the phrase “more than mere negligence,” McElligott v. Foley, 182 F.3d 1248, 1255
(11th Cir. 1999) (emphasis added). A panel of this Court recently suggested that “the ‘more than
mere negligence’ standard in McElligott is more consistent with Farmer [v. Brennan, 511 U.S.
825 (1994),] than the ‘more than gross negligence’ standard in Townsend.” Melton v. Abston,
841 F.3d 1207, 1223 n.2 (11th Cir. 2016). These competing articulations—“gross” vs. “mere”
negligence—may well represent a distinction without a difference because, as explained below,
the Supreme Court itself has likened the deliberate-indifference standard to “subjective
recklessness as used in the criminal law.” Farmer, 511 U.S. at 839–40 (emphasis
added). Accordingly, no matter how serious the negligence, conduct that can’t fairly be
characterized as reckless won’t meet the Supreme Court’s standard.

                                               25
              Case: 19-11253     Date Filed: 08/11/2020    Page: 26 of 37



or air conditioning was running, and that the back of the van was “very hot.” She

further testified that she was surprised that no one offered medical care to Patel

because “it was clear to [her] that [he] was in distress.” She added that even after

Deputy Smith roused Patel, placed him back on a bench, and began driving, Patel

didn’t open his eyes, continued to hyperventilate, and “appeared to be

unconscious.” Finally, she explained that on the way to Lanier County, Patel again

fell to the floor of the van, that he was still unconscious, that he was

hyperventilating, and that he had mucus running from his nose and mouth.

      To Grant’s account, Patel added expert testimony regarding his condition

after Deputy Smith finally delivered him to Lanier County. In particular, Dr.

Reginald Nesbitt testified not only about his ultimate diagnosis—heat exhaustion,

heat syncope, and panic attack—but also about the seriousness of the symptoms he

saw in security-camera footage. Even Deputy Smith admitted to noticing some of

the symptoms that indicated a need for medical care—that Patel was shaking and

that mucus was running out of his nose.

      A jury could infer from these facts all the necessary elements of a deliberate-

indifference-to-medical-needs claim. First, a jury could conclude that Patel’s

condition was objectively serious. Because Patel was not diagnosed as needing

medical care until after the conduct he complains of, his claim requires evidence

that “even a lay person would easily recognize the necessity for a doctor’s


                                           26
             Case: 19-11253     Date Filed: 08/11/2020    Page: 27 of 37



attention.” Taylor, 920 F.3d at 733 (internal quotation marks and citation omitted).

Check; even to a layperson, unconsciousness alone should serve as a strong

indicator of the need for immediate medical attention, at least where—as here—

context doesn’t indicate a benign explanation. On the record before us, we cannot

simply assume that Patel was sleeping peacefully; viewed in the light most

favorable to Patel, the facts permit the reasonable inference that his

unconsciousness was a sign of distress. Moreover, Patel wasn’t just unconscious,

he was sweating and hyperventilating—more than enough to indicate to a

layperson that he needed help. Finally, there was evidence of shaking, profuse

drooling, and a severely runny nose, as well as difficulty speaking. Not

surprisingly in light of all this evidence, Grant—a layperson and eyewitness to

Patel’s condition—testified that Patel’s physical distress was “clear.”

      As for the second, subjective prong, we think the evidence that Deputy

Smith witnessed most of Patel’s symptoms firsthand and yet provided no medical

attention suffices to demonstrate that Smith was deliberately indifferent. A jury

doesn’t need direct evidence of Deputy Smith’s state of mind but, rather, may infer

the necessary subjective facts from circumstantial evidence—including inferences

“from the very fact that the risk was obvious.” Goebert, 510 F.3d at 1327 (internal

quotation marks omitted) (quoting Farmer v. Brennan, 511 U.S. 825, 842 (1994)).

Here, the circumstantial evidence would allow a jury to infer “subjective


                                          27
               Case: 19-11253    Date Filed: 08/11/2020    Page: 28 of 37



knowledge of a risk of serious harm” because (1) Deputy Smith witnessed

symptoms that even a layperson could recognize as indicating that risk and (2)

Smith wasn’t any ordinary layperson—he was trained as a medical first responder.
Id. (internal quotation marks omitted) (quoting Bozeman v. Orum, 422 F.3d 1265,

1272 (11th Cir. 2005), abrogated on other grounds by Kingsley v. Hendrickson,

576 U.S. 389 (2015)). A jury could also find “disregard” of the risk based on the

fact that Deputy Smith provided no intervention until after he delivered Patel to the

Lanier County Sheriff’s Office, and then only reluctantly. Id. (internal quotation

marks omitted) (quoting Bozeman, 422 F.3d at 1272). Finally, the conduct here

was worse “than gross negligence” because Deputy Smith utterly refused to

respond to the severe symptoms that he saw. Harper, 592 F.3d at 1234. Deputy

Smith’s total inaction is telling; he not only failed to enlist the help of a medical

professional in the face of a serious medical need, but he failed even to provide

water on request and made no attempt to treat Patel himself despite having first-

responder training. And of course it was Deputy Smith’s neglect—leaving Patel in

a hot, unventilated, un-air-conditioned transport van—that created the danger in

the first place.

       Finally, the evidence amply supports the conclusion that Deputy Smith’s

deliberate indifference caused Patel harm. Patel’s hospitalization and diagnoses

alone suffice to establish a jury question as to injury. And the very identity of his


                                           28
             Case: 19-11253     Date Filed: 08/11/2020   Page: 29 of 37



diagnosed conditions—heat exhaustion and heat syncope—indicate heat exposure

as their most likely cause.

                                       * * *

      For all these reasons, we conclude that Patel has presented sufficient

evidence to prove every element of a Fourteenth Amendment deliberate-

indifference claim.

                                          2

      We turn once more, then, to the second step of qualified immunity—that is,

whether the right that Patel alleges was clearly established. Although we haven’t

identified any controlling case with closely analogous facts, we think “the novel

facts of the situation” are obviously governed by a “broader, clearly established

principle.” J W, 904 F.3d at 1259. “The knowledge of the need for medical care

and intentional refusal to provide that care has consistently been held to surpass

negligence and constitute deliberate indifference.” Ancata v. Prison Health Servs.,

Inc., 769 F.2d 700, 704 (11th Cir. 1985). Both aspects of this articulation—

knowledge and intentional refusal—are on full display here.

      This broad principle has put all law-enforcement officials on notice that if

they actually know about a condition that poses a substantial risk of serious harm

and yet do nothing to address it, they violate the Constitution. No more notice was

necessary because “the assumed circumstances here are stark and simple, and the


                                         29
                Case: 19-11253       Date Filed: 08/11/2020        Page: 30 of 37



[preexisting] decisional language . . . obviously and clearly applies.” Bozeman,

422 F.3d at 1274. This is not a case in which a law-enforcement officer provided

inadequate aid, the reasonableness of which can be fairly disputed. Here, at least

on the facts as we must take them, Deputy Smith provided no timely aid—he was

confronted with a serious medical need and did nothing. Because we have made

clear that such complete abdication in the face of a known serious need is

unconstitutional, Deputy Smith is not entitled to qualified immunity.11

                                         *       *       *




11
   We have previously suggested in dicta that “[a] finding of deliberate indifference necessarily
precludes a finding of qualified immunity; prison officials who deliberately ignore the serious
medical needs of inmates cannot claim that it was not apparent to a reasonable person that such
actions violated the law.” Hill v. Dekalb Reg’l Youth Det. Ctr., 40 F.3d 1176, 1186 (11th Cir.
1994), overruled in part on other grounds by Hope v. Pelzer, 536 U.S. 730 (2002) (quoting
Hamilton v. Endell, 981 F.2d 1062, 1066 (9th Cir.1992)). Subsequently, however, we have
reserved the question whether prior decisional law must clearly establish that the specific
medical issue complained of—here, heat exhaustion—counts as a serious medical need.
Lancaster v. Monroe Cty., 116 F.3d 1419, 1426 n.7 (11th Cir. 1997), overruled in part on other
grounds by LeFrere v. Quezada, 588 F.3d 1317 (11th Cir. 2009). We have also opined, in dicta,
that our “general statement of law ordinarily does not preclude qualified immunity in cases
involving a delay in medical treatment for a serious injury” because “[t]he cases are highly fact-
specific and involve an array of circumstances pertinent to just what kind of notice is imputed to
a government official and to the constitutional adequacy of what was done to help and when.”
Bozeman, 422 F.3d at 1274. We think it unlikely that an officer will be able to avail himself of
qualified immunity where, as here, the evidence allows the inference that he was aware of and
flatly ignored a serious risk of harm requiring medical attention just because our prior case law
didn’t put him on notice of that risk. Because a serious medical need is, by definition, one that
has been diagnosed as needing treatment or one that would be obvious to lay people, no officer
can be unfairly surprised to learn that he violated the Constitution by flatly ignoring it. We leave
open the question whether an officer who takes inadequate measures to treat a dangerous
condition may be entitled to qualified immunity where previous case law didn’t put him on
notice that his response was deficient.

                                                30
             Case: 19-11253     Date Filed: 08/11/2020   Page: 31 of 37



      So ends our analysis of Patel’s federal constitutional claims. Construing the

facts and associated inferences in the light most favorable to Patel, we have

identified two violations of the Fourteenth Amendment—one because Deputy

Smith employed excessive force in detaining Patel in a hot, unventilated, and un-

air-conditioned transport van for approximately two hours, and another because

Deputy Smith was deliberately indifferent to Patel’s resulting medical needs. We

conclude that qualified immunity shields Deputy Smith from liability on Patel’s

excessive-force claim, but not on his deliberate-indifference claim.

                                         III

      We turn, finally, to Patel’s state-law claims—for negligence and intentional

infliction of emotional distress—and to Deputy Smith’s corresponding official-

immunity defense. The district court granted summary judgment to Deputy Smith

on official-immunity grounds. “Under Georgia law, a public officer or employee

may be personally liable only for [1] ministerial acts negligently performed or [2]

acts performed with malice or an intent to injure.” Grammens v. Dollar, 697

S.E.2d 775, 777 (Ga. 2010) (internal quotation marks omitted) (quoting Cameron

v. Lang, 549 S.E.2d 341, 344 (Ga. 2001)). Indeed, the immunity goes farther than

that; unless the public employee acts maliciously or pursuant to a ministerial duty,

he is immune not just from liability but also from suit based on the performance or

nonperformance of his official functions. Barnett v. Caldwell, 809 S.E.2d 813, 847


                                         31
              Case: 19-11253     Date Filed: 08/11/2020    Page: 32 of 37



(2018). Notably, the question whether official immunity attaches cannot always be

decided on summary judgment: “While the question of whether a government

employee is entitled to official immunity is one of law that the trial court

ultimately must determine, where the relevant facts pertaining to immunity are in

dispute, the trial court is without authority to resolve those factual issue on a

motion for summary judgment.” Glass v. Gates, 716 S.E.2d 611, 621 (Ga. Ct.

App. 2011).

      Although Patel did not move for summary judgment on his state-law claims,

he opposed Deputy Smith’s immunity-based motion and continues to contest it on

appeal. In particular, Patel contends that official immunity does not apply because

Deputy Smith violated a “ministerial” duty by leaving him unattended in the

transport van. “A ministerial act is commonly one that is simple, absolute, and

definite, arising under conditions admitted or proved to exist, and requiring merely

the execution of a specific duty.” Grammens, 697 S.E.2d at 777 (internal quotation

marks omitted) (quoting McDowell v. Smith, 678 S.E.2d 922, 924 (Ga. 2009)). Its

opposite is a discretionary act, which “calls for the exercise of personal

deliberation and judgment, which in turn entails examining the facts, reaching

reasoned conclusions, and acting on them in a way not specifically directed.” Id.

(internal quotation marks omitted) (quoting McDowell, 678 S.E.2d at 924). “A

ministerial duty may be established in a variety of ways, including by written or


                                           32
              Case: 19-11253     Date Filed: 08/11/2020     Page: 33 of 37



unwritten policy, a supervisor’s directive, or by statute.” Hill v. Jackson, 783

S.E.2d 719, 725 (Ga. Ct. App. 2016).

      In support of his argument that Deputy Smith is not entitled to official

immunity, Patel points to a written policy of the Lanier County Sheriff’s Office on

the subject of “Transporting Arrested Persons,” which he says creates a ministerial

duty not to leave detainees alone in vehicles during transport. The text of the

policy does appear to lay down a “simple, absolute, and definite” duty to that

effect. Grammens, 697 S.E.2d at 777 (internal quotation marks and citation

omitted). Under the subheading “Transport Guidelines,” Policy Statement 7 reads:

“Detainees may not be left unattended during transport.” Deputy Smith doesn’t

deny the existence of such a policy—nor, apparently, does he dispute that the

policy sets out a ministerial duty. Instead, he insists that the policy doesn’t apply

to the transport of pretrial detainees like Patel, but “solely to recently arrested

individuals being transported in custody for the first time.” Br. of Appellee at 31.

      To be sure, certain elements of the policy might be read to suggest that it is

limited to recent arrestees. For one thing, the subject heading of the policy reads:

“Transporting Arrested Persons.” For another, the policy requires every detainee

to be “thoroughly searched for any weapons or contraband . . . prior to transport,”

and for transporting officers to provide the dispatcher with the “[i]dentity of the

detainee . . . so a warrant check can be completed” and the “[a]rrest location”—


                                           33
              Case: 19-11253     Date Filed: 08/11/2020     Page: 34 of 37



procedures that perhaps apply more naturally in the context of an initial arrest than

the context of transporting a pretrial detainee to or from a hearing. The policy also

uses terms like “arrestee,” “person in custody,” and “[a]rrested [p]erson[]”

alongside the more general “detainee,” arguably indicating that the terms are

interchangeable, and thus that the scope of the word “detainee” should be

circumscribed.

      On balance, though, we think the policy’s text indicates that it applies to the

transport of all detainees. Although the policy occasionally uses other terms as

well, it overwhelmingly favors the general term “detainee.” Additionally, while

the policy’s search protocol might apply most obviously in the context of a fresh

arrest, the same provision unambiguously refers to “[a]ll detainees”—a broad term

that resists a narrow interpretation. And it is entirely sensible to insist on a

thorough search before any “detainee” is transported; a pretrial detainee, for

instance, could well have some item of jail-made contraband on his person.

Perhaps most significantly, Policy Statement 6 under the “Transport Guidelines”

subheading—the provision immediately preceding the one that creates the

ministerial duty here—seems to confirm that the policy applies to more than just

those recently arrested. It reads: “Transport of detainee[s] for any reason after

incarceration, is accomplished by sworn officers or specially trained transportation

officers.” The phrase “[t]ransport of detainee[s] . . . after incarceration” cannot be


                                           34
             Case: 19-11253     Date Filed: 08/11/2020    Page: 35 of 37



squared with an interpretation of the word “detainee” that is limited to recent

arrestees.

      Accordingly, we think the textual evidence tilts in favor of Patel’s position.

In addition to his textual arguments, though, Deputy Smith introduced oral

testimony to support his contention that the policy doesn’t apply to pretrial

detainees. Lanier County Lieutenant Sheriff Robert Cuellar testified that no

written policies govern the transportation of pretrial detainees. Lieutenant Jerry

Cherry likewise testified that leaving a detainee unattended in a transport van

doesn’t violate any written policy. Cherry also stated that when transporting

multiple inmates to different jails, department practice is to leave those not being

dropped off in the van with the fan running, although he admitted that he had never

personally confronted that situation.

      Given the strength of Patel’s textual arguments, the supervising officers’

testimony cannot demonstrate the absence of a ministerial duty as a matter of law,

so as to justify summary judgment in Deputy Smith’s favor. Nevertheless, their

testimony does suggest that, in practice, the policy might have been implemented

by Deputy Smith’s superiors in a way that departed from the policy’s language.

Patel does not deny that testimonial evidence contradicting a written policy can be




                                          35
               Case: 19-11253        Date Filed: 08/11/2020       Page: 36 of 37



considered when deciding whether a ministerial duty existed 12—he merely argues

that the evidence here creates a factual question that a jury should decide. We

agree.

         On remand, then, a jury should determine—in light of the written policy and

the testimonial evidence—whether Deputy Smith’s conduct was governed by a

“specific, simple, absolute, and definite duty” not to leave detainees like Patel

unattended during transport. See Barnett, 809 S.E.2d at 816 (“[A] written (or

unwritten) policy, a supervisor’s specific directive, or a statute may establish a

ministerial duty—but only if the directives are so clear, definite, and certain as to

merely require the execution of a specific, simple, absolute, and definite duty, task

or action in a specified situation without any exercise of discretion.”). The jury’s

answer to this question will inform the district court’s legal conclusion as to

whether official immunity applies. We therefore reverse the district court’s grant

of summary judgment to Deputy Smith on official immunity grounds.




12
   Both parties accept the proposition that testimonial evidence extrinsic to a written policy may
be introduced for the purpose of contradicting its terms when determining whether a ministerial
duty existed, and both cite Davis v. Phenix City for that proposition. 513 F. Supp. 2d 1241, 1250
n.2 (M.D. Ala. 2007) (reasoning that “while interpretation of written policies is generally a
question of law,” conflicting testimony can “create[] a question [of fact] as to what the true
practice is”). We haven’t found any direct support for this proposition in Georgia law, but
because Patel doesn’t dispute it, we assume—without deciding—that it is correct. And because
Patel didn’t move for summary judgment, we needn’t decide whether or not the particular
testimony here was enough to create a genuine issue of fact. Even assuming it was, it still
wouldn’t be enough to resolve the question in Deputy Smith’s favor as a matter of law.

                                               36
             Case: 19-11253     Date Filed: 08/11/2020   Page: 37 of 37



                                         IV

      In summary, we hold that the district court prematurely terminated claims

that should have been considered at trial. The record contains sufficient evidence

to support Patel’s claim that Deputy Smith violated the Fourteenth Amendment

both by employing excessive force and by failing—with deliberate indifference—

to address Patel’s serious medical need. And although the law supporting Patel’s

excessive-force claim was not sufficiently clearly established to overcome Deputy

Smith’s qualified-immunity defense, Patel’s deliberate-indifference claim should

not have been disposed of summarily. Additionally, because the record would

permit a jury to find that Deputy Smith was subject to a ministerial duty not to

leave Patel unattended, Patel’s state-law claims should have survived the motion

for summary judgment, as well.

      AFFIRMED in part, REVERSED in part, and REMANDED.




                                         37